Citation Nr: 0311875	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic lumbar 
spine, cervical spine and right arm disorders, claimed as 
residuals of a parachute jump injury, and, if so, whether 
service connection is warranted for these conditions.  

2.  Entitlement to service connection for a right leg 
disorder.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had honorable active military service from 
October 1950 to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and July 1998 rating 
decisions of the RO, both of which found that no new and 
material evidence had been submitted to reopen a claim 
formerly characterized as entitlement to service connection 
for back, neck, right leg and right arm disorders.  In 
February 2003, the RO found that new and material evidence 
had been submitted to reopen a claim of service connection 
for back, neck and right arm disorders, claimed as residuals 
of a parachute jump injury.  The RO also denied the remaining 
claim properly recharacterized as entitlement to service 
connection for a right leg condition (no prior final denial 
is of record).  

Service connection for chronic lumbar spine, cervical spine 
and right arm disabilities, claimed as residuals of a 
parachute jump injury, was previously and finally denied in a 
most recent RO rating decision dated in March 1990.  
Notwithstanding the RO's reopening of this claim on appeal, 
the Board has a legal duty to consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim regardless of the RO's actions.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) ("it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated"); see also Marsh v. West, 11 Vet. App. 468 
(1998) (Board has the jurisdiction-indeed, the obligation-to 
assess its jurisdiction) and Wakeford v. Brown, 8 Vet. App. 
237 (1995) (Board cannot ignore "threshold" issue of new 
and material evidence).  Accordingly, this issue is addressed 
below.  



FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate these claims and obtained 
all relevant and available evidence in an effort to assist 
him in substantiating the claims.  

2.  A March 1990 RO rating decision found that no new and 
material evidence had been submitted to reopen claims of 
service connection for chronic lumbar spine, cervical spine 
and right arm disabilities, claimed as residuals of a 
parachute jump injury.  The veteran was given notice of that 
decision, and he did not appeal.  

3.  Evidence received since the March 1990 RO decision is so 
significant that it must be considered in order to decide the 
merits of the claims.  

4.  Any parachute jump injury the veteran sustained while in 
service is not shown by any evidence of record to have 
resulted in any chronic residual disability of the lumbar 
spine, cervical spine or right arm.  

5.  The evidence of record shows no right leg injury in 
service, and no chronic right leg disorder presently.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
March 1990 RO decision which reopens claims of service 
connection for lumbar spine, cervical spine and right arm 
disorders, claimed as residuals of a parachute jump injury.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.102, 3.104(a), 3.159, 
20.302 and 20.1103 (2002).  

2.  Chronic disorders of the lumbar spine, cervical spine and 
right arm, claimed as residuals of a parachute jump injury, 
were not incurred in or aggravated by active service, nor can 
arthritis of the lumbar spine, cervical spine or right arm be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).  

3.  A chronic disorder of the right leg was not incurred in 
or aggravated by active service, nor can arthritis of the 
feet or knees be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  The August 1998 statement 
of the case (SOC) and February 2003 and April 2003 
supplemental statements of the case (SSOC's) clearly explain 
why the evidence submitted to date, while new and material, 
does not warrant the grant of service connection for any of 
the reopened claim or support the claim of service connection 
on appeal.  

Furthermore, in April 2003, the RO sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claims and to complete 
releases for each such provider.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently emphasized that 
38 U.S.C.A. § 5103(b) provides a claimant one year to submit 
evidence in response to a VCAA notification letter.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., 
May 1, 2003).  In this case, since the letter was sent in 
April 2003, that time period has not yet passed, although the 
letter did expressly notify the veteran that he had one year 
to submit the requested information and/or evidence.  
However, a claimant can waive his right to the one-year time 
period, and in the present case on appeal, the veteran has 
essentially done this.  In direct response to the RO's VCAA 
development letter, the veteran stated that he had nothing 
further to submit.  Therefore, waiting the full year before 
adjudicating his claims would clearly be futile, and his 
substantive rights are not affected by the Board not doing 
so.


Despite the RO's numerous requests to do so, the veteran has 
not specifically referenced any outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims, and all available VA and private treatment records 
pertinent to the claims on appeal have been obtained.  In 
November 1998, the RO attempted to obtain copies of any 
available private treatment records of Drs. Shoemaker, Brady, 
and Hoffman.  In January 1999, Dr. Hoffman replied that he 
had retired in 1982 and that his treatment records of the 
veteran were no longer available.  As for the other 
physicians, in November 1998 the RO's records requests were 
returned by local U.S. postal authorities without forwarding 
address information.  In response, the RO again contacted the 
veteran requesting current address information of the 
physicians, and in both December 1998 and June 2002, the 
veteran replied that he was unable to provide the requested 
information.  The VA has not been able to obtain the 
necessary address information.  The Board adds that there is 
no reason to believe that any additional medical records 
presently exist from Drs. Shoemaker and Brady, even if their 
current addresses could be located.  Significantly, VA 
treatment records dated from 1964 were obtained, which 
provide insight as to the claims on appeal and detail a 
specific reported clinical history dating to the late 1950's.  
There is no basis for speculating that evidence exists that 
VA has not already obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided adequate VA examinations in March 2003, which 
included medical nexus opinions.  Further development in this 
regard is not needed because there is sufficient medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board concludes that VA has met both the 
duty to assist and the notice provisions of VCAA, and that 
further development would serve no useful purpose.  



II.  New and Material Evidence-Parachute Jump Injuries

A petition to reopen a claim of service connection for lumbar 
spine, cervical spine and right arm disorders (described as 
low back, neck and right arm and elbow disorders), claimed as 
residuals of a parachute jump injury over the state of 
Alabama (not combat related), was previously and finally 
denied, based on the finding that no new and material 
evidence had been submitted, by the RO in an unappealed 
rating decision issued in March 1990.  That decision is 
final.  38 U.S.C.A. § 7105(c) (West 2002).  The Board also 
notes that an original claim of service connection for lumbar 
spine, cervical spine and right arm disorders, claimed as 
residuals of a parachute jump injury, was denied in a July 
1961 RO rating decision, a reopened claim was again denied in 
a February 1965 RO rating decision, and a reopened claim was 
again denied in a December 1981 rating decision.  

The March 1990 RO decision not to reopen a claim of service 
connection for lumbar spine, cervical spine and right arm 
disorders, claimed as residuals of a parachute jump injury, 
was based upon the evidence then of record.  This evidence 
included service medical records which were reviewed and 
found to be negative for any back, neck or right arm 
complaints or injuries, or any residuals of a parachute jump 
injury.  Specifically, the RO noted that a report of 
examination at separation was negative for any complaints, 
history of injury, or related disability.  The evidence then 
of record also included post-service VA treatment records 
indicating negative x-ray studies of 1961, as well as 
treatment records dated from October 1964, indicating medical 
care for low back pain.  Significantly, an October 1964 VA 
hospital admission summary included notation that while 
current x-ray studies showed no current fractures, that an 
irregularity and haziness of the anterior superior margin of 
L-3 was consistent with a "previous diagnosis" of fracture.  
The examiner was of the medical opinion that the prior 
fracture at L-3 was, "not of recent origin."  An April 1965 
VA hospital discharge summary noted the veteran's report of a 
history of an inservice parachute jump injury, with 
progressively increasing discomfort thereafter, with 
treatment from the early 1960's, and a present diagnosis of 
chronic lumbar strain.  

The evidence then of record also included lay statements of 
fellow service men who knew and served with the veteran on 
active duty.  Lay statements of J.F., L.P., G.F., and W.M. 
each recall the circumstances of a difficult parachute jump 
over the state of Alabama in the early 1950's.  Both J.F. and 
L.P. recall that the veteran was one of the men who were 
somehow hurt in the jump.  Only J.F. indicates that both he 
and the veteran injured their back and shoulders as a result 
of the Alabama parachute jump.  

With the above evidence of record, the March 1990 RO rating 
decision denied the claim primarily because the service 
medical records not only showed no parachute jump injury, but 
showed no complaints of low back, neck or right arm pain, or 
symptomatology, and these medical records showed no pertinent 
treatment or diagnosis, including on separation examination 
in September 1953.  The RO also noted that the post-service 
medical evidence shows treatment for a low back disorder from 
1961, and that there was no medical evidence which provided a 
basis to link the post-service back condition to the 
appellant's prior military service eight years earlier.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156 
(2002).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620.  Because the veteran's claim was initiated 
prior to August 2001, his claim will be adjudicated by 
applying the law in effect prior to August 2001.  In stating 
so, however, the Board does not imply that the outcome might 
be different in this case under the amended standard.  To the 
contrary, the Board can see no such change in outcome, and 
has given the instant claim a generous review, applying all 
possible laws and regulations.  

Evidence submitted since the March 1990 RO final denial 
includes some additional lay statements, some duplicate 
treatment records, as well as VA treatment records dated in 
October 1964 and March 1965 which were not previously of 
record.  The October 1964 VA treatment records shed light as 
to the veteran's earlier clinical history and are new and 
material evidence to reopen the claim.  A VA examination 
report and medical opinion is also of record, dated in March 
2003.  It appears that the RO determined that the appellant 
had submitted sufficient evidence in support of his claim, 
and therefore, it conceded that new and material evidence had 
been submitted to reopen it.  See Supplemental Statement of 
the Case dated in February 2003.  In looking at the entire 
evidentiary record, the Board also finds that under the more 
relaxed new and material standard set forth under Hodge and 
its progeny, this claim now deserves further consideration on 
a de novo basis.  

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claims of service connection for lumbar spine, cervical 
spine and right arm disorders, claimed as residuals of a 
practice parachute jump injury.  

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, generally there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Additional VA treatment records received at the RO in March 
2003, but dated in October 1964, include an October 13, 1964 
hospital admission summary and March 15, 1965 hospital 
transfer summary, both of which are significant for their 
notations of the veteran's reported clinical history.  The 
October 1964 record indicates that the veteran developed low 
back pain, "approximately five years prior to the date of 
current admission," and that the pain became severe enough 
to warrant treatment only in the past three years-that is, 
from approximately 1961.  The March 1965 record documents the 
veteran's reported history of an inservice back injury, but 
the veteran reported that it did not require treatment at 
that time, or at any time thereafter.  The veteran explained 
further that his current back pain resulted when he injured 
his back while working on a moving van approximately six 
years prior to the current date, falling "down hard and 
injur[ing] the base of his spine."  (Quote in original 
document).  Further, the veteran stated that at the time of 
this 1959 moving van back injury, he sustained swelling of 
the left knee and right testes, as well as some hematuria and 
fever, symptoms which lasted for at least one week.  The 
March 1965 document further notes that the veteran was quoted 
as having said that he had had, "no further trouble until 
one year" following the moving van incident, five years 
prior to the present date of treatment, and that the 
diagnosis at that time had been lumbosacral strain.  The 
March 15, 1965 VA treatment record indicates that X-ray 
studies of the coccyx, hands, elbows, shoulders, knees and 
ankles revealed no fractures or dislocations, and revealed no 
gross arthritic changes of any of these joints.  

Additional VA treatment records show ongoing treatment for 
back and neck disorders no earlier than 1961, with arthritis 
in these joints years later, as well as treatment from April 
1986 following a right elbow injury eleven days earlier.  The 
Board emphasizes that the March 15, 1965 notation of negative 
X-ray studies of the joints of the coccyx, hands, elbows, 
shoulders, knees and ankles weighs particularly heavy against 
the veteran's claims of service connection for the arthritic 
residuals of a parachute jump injury in service.  

The veteran submitted in March 1998 additional lay statements 
of fellow soldiers who knew the veteran in service and the 
circumstances of the troubled Alabama parachute jump.  The 
statements of S.J.F. and W.I.G. indicate that the veteran was 
injured in the Alabama parachute jump.  However, neither 
statement is competent evidence that the veteran sustained 
chronic low back, neck or right arm injuries, nor is either 
competent to attribute any current pertinent symptom or 
disability to any such injuries fifty years ago.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  These lay statements 
are not, therefore, probative evidence of the veteran having 
incurred chronic back, neck or right arm injuries in service, 
or that any such injury resulted in residual current 
disability.  The Court has held that lay persons are not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  While these lay statements can 
certainly provide an eyewitness account of a veteran's 
visible symptoms, or that he did, indeed, sustain some 
injuries in a parachute jump in service, these lay statements 
are not probative as to the central issue on appeal: whether 
the veteran sustained any chronic low back, neck, right arm 
or right leg injury in service, with current residual 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

A March 2003 VA examination report shows current low back, 
neck and right upper extremity disorders for which the VA 
examiner was of the medical opinion that the veteran's 
statements were not convincing that he sustained any chronic 
parachute jump injuries, or that he was precluded from 
seeking medical attention at the time.  

In summary, while the above evidence presents new pertinent 
information which is new and material so as to reopen the 
claims, it also weighs heavily against the reopened claims of 
service connection, in that while it appears likely that the 
veteran sustained some unspecified injuries in the Alabama 
parachute jump in service, those injuries appear not to have 
been serious and resulted in no chronic residual 
disabilities.  The evidence tends to show that any chronic 
back, neck or right arm disorder of the veteran was due to a 
post-service moving van injury in the late 1950's and not any 
parachute injury in service.  The March 15, 1965 VA medical 
record shows no abnormalities or gross arthritic changes on 
X-ray studies taken at that time.  A March 2003 VA examiner 
did not find the veteran's statements, that he sustained 
serious injuries in a parachute jump and that he was 
precluded from seeking treatment for his reported parachute 
jump injuries, to be credible.  The above referenced and 
recently received VA treatment records of 1964 and 1965 tend 
to show that the veteran had back pain following a post-
service injury in the late 1950's, and not during his 
military service in the early 1950's.  Accordingly, service 
connection for lumbosacral spine, cervical spine, and right 
arm disorders is denied as against the weight of the medical 
evidence.  

The claim of service connection for a right leg disorder must 
also be denied as against the weight of the evidence of 
record.  While a March 2003 VA examination report shows some 
arthritis of the foot and possibly the knees, with no x-ray 
evidence of any right hip disorder, service medical records 
and post-service medical records are silent as to any right 
leg injury or resulting current right leg disability.  As 
noted above, while the veteran submitted lay statements 
indicating that he may have injured his right leg in a rough 
parachute jump landing while in service, lay evidence is 
insufficient to show current diagnosis of disability resulting 
from any such inservice injury.  Savage, at 496.  Accordingly, 
with service medical record showing no complaint, history or 
treatment for any right leg injury and no right leg diagnosis 
on examination at separation from service in September 1953, 
the weight of the evidence of record, which includes notation 
of negative X-ray studies of March 1965, and a March 2003 VA 
examiner's opinion that the veteran's statements of severe 
injuries in service are not convincing, the claim must be 
denied by a preponderance of the evidence of record.  

The Board stresses that it does not doubt the credibility or 
sincerity of the veteran's allegations that he incurred 
injuries during service in a parachute jump.  However, without 
medical opinion linking the claimed conditions to such an 
injury, his claims must be denied.

In reaching the above determinations, the Board has carefully 
considered any potential application of a presumption of 
service connection afforded combat veterans regarding 
assertions of injuries sustained while in combat under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(b)(2).  While a 
combat veteran may establish, by his own statements, 
incurrence or aggravation of an injury or disease in service, 
provided that he is competent to do so, and provided that his 
accounts are consistent with the circumstances of his 
service, the operation of section 1154 does not obviate the 
need for him or her to present competent evidence of a 
current disability, and of a nexus between the current 
condition and service.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  Accordingly, a combat veteran who uses lay 
testimony to show incurrence (or aggravation) must, 
nevertheless, generally proffer medical evidence to establish 
a current disability and its nexus to service because lay 
persons are not competent to offer medical opinions.  Id.  
See also, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet .App. 492, 494 (1992).  The 
Board has noted that the appellant is a veteran of the Korean 
War who was awarded or authorized the combat infantry badge.  
However, he has not asserted that the Alabama parachute jump 
or that any right leg injury occurred during such combat.  
Moreover, since there is no medical nexus evidence in this 
case as to any claim on appeal, section 1154(b) is not for 
beneficial application in this case.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against each of the claims on 
appeal, as set forth above, and, therefore, reasonable doubt 
is not for application.  




	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been submitted to reopen claims 
of service connection for chronic lumbar spine, cervical 
spine and right arm disorders, claimed as residuals of a 
parachute jump injury, and, to that extent only, the appeal 
is granted.

Service connection for chronic lumbar spine, cervical spine, 
right arm and right leg disorders, claimed as residuals of a 
parachute jump injury, is denied.  



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

